DISMISS; and Opinion Filed May 20, 2013.




                                            S In The
                                        Court of Appeals
                                 Fifth District of Texas at Dallas

                                        No. 05-11-00961-CV

                             IN THE INTEREST OF P.L., A CHILD

                        On Appeal from the 199th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-53802-2010

                                 MEMORANDUM OPINION
                            Before Justices O'Neill, Francis, and Fillmore
                                    Opinion by Justice Fillmore
         Appellant=s brief is overdue. By order dated August 13, 2012, we granted appellant’s motion

to extend time to file appellant’s brief, making appellant’s brief due by October 5, 2012. By postcard

dated December 12, 2012, we notified appellant the time for filing his brief had expired. We directed

appellant to file, within ten days, both appellant’s brief and an extension motion. We cautioned

appellant that failure to do so would result in dismissal of his appeal. To date, appellant has not filed

his brief, an extension motion, or otherwise corresponded with the Court regarding the status of his

brief.

         Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
110961F.P05                                           JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF P.L., A CHILD                     On Appeal from the 199th Judicial District
                                                     Court, Collin County, Texas
No. 05-11-00961-CV                                   Trial Court Cause No. 199-53802-2010.
                                                     Opinion delivered by Justice Fillmore.
                                                     Justices O'Neill and Francis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee April Lamp recover her costs of this appeal from appellant
Christopher Lamp.


Judgment entered this 20th day of May, 2013.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE




                                               –2–